Citation Nr: 1800135	
Decision Date: 01/03/18    Archive Date: 01/19/18

DOCKET NO.  15-37 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to a 10 percent evaluation based on multiple noncompensable service-connected disabilities, prior to January 9, 2007 under 38 C.F.R. § 3.324 on the basis of substitution.

2. Entitlement to an initial compensable rating prior to January 9, 2007, and a rating in excess of 80 percent from January 9, 2007, to July 30, 2009, for bilateral hearing loss on the basis of substitution.


REPRESENTATION

Appellant represented by:	Brian S. Wayson, Attorney



WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1941 to October 1945. He passed away in April 2012; the appellant is the Veteran's widow. 

This matter comes before the Board of Veterans' Appeals (Board) from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. After the Veteran's death, the appellant submitted a motion for substitution to continue the appeal to completion, which has been approved. 38 U.S.C. § 5121A (2012).

In October 2017, the appellant and her daughter testified at a Travel Board hearing in front the undersigned Veterans Law Judge. The transcript of the hearing has been reviewed and is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).




FINDINGS OF FACT

1. In October 2017, prior to the promulgation of a decision in the appeal, the appellant withdrew the appeal of the claim for entitlement to a 10 percent evaluation based on multiple, noncompensable, service-connected disabilities, prior to January 9, 2007 under 38 C.F.R. § 3.324.

2. Prior to September 5, 2000, the Veteran's bilateral hearing loss was best represented by objective medical evidence that a compensable rating is not warranted.

3. From September 5, 2000, to January 9, 2007, the Veteran's bilateral hearing loss was best represented by audiological examination showing Level VIII hearing loss in the right ear and Level V hearing loss in the left ear.

4. From January 9, 2007 to July 30, 2009, the Veteran's bilateral hearing loss was best represented by VA audiological examination in 2007 showing Level XI hearing loss in the right ear and Level IX hearing loss in the left ear.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a substantive appeal of the claim for entitlement claim for entitlement to a 10 percent evaluation based on multiple noncompensable service-connected disabilities under 38 C.F.R. § 3.324 have been met. 38 U.S.C. § 7105 (b)(2) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

2. The criteria for an initial compensable rating prior to September 5, 2000, for bilateral hearing loss have not been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.10, 4.85, Tables VI, VI(A), VII, Diagnostic Code 6100 (2017) (1945 Schedule for Rating Disabilities).

3. The criteria for a rating of 30 percent from September 5, 2000 to January 9, 2007 for bilateral hearing loss have been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.10, 4.85, Tables VI, VI(A), VII, Diagnostic Code 6100 (2017).

4. The criteria for a rating in excess of 80 percent from January 9, 2007 to July 30, 2009 for bilateral hearing loss have not been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.10, 4.85, Tables VI, VI(A), VII, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal

In October 2017, during the Board hearing, the appellant expressed her desire to withdraw from appellate review the claim for entitlement to a 10 percent evaluation based on multiple, noncompensable, service-connected disabilities, prior to January 9, 2007 under 38 C.F.R. § 3.324.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C. § 7105 (2012). A substantive appeal may be withdrawn in writing or in a statement at any time before the Board promulgates a decision. 38 C.F.R §§ 20.202, 20.204(b) (2017). Withdrawal may be made by the appellant or the authorized representative. 38 C.F.R. § 20.204 (c) (2017).

As a result of the appellant's withdrawal of her appeal as to the claim of entitlement to a 10 percent evaluation based on multiple, noncompensable, service-connected disabilities, prior to January 9, 2007 under 38 C.F.R. § 3.324, no allegation of error of fact or law remains before the Board for consideration as to this issue. Therefore, the Board does not have jurisdiction to review the appeal as to this issue, and it is dismissed.

II. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012) defined VA's duty to notify and assist a Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

There is no indication in this record of a failure to notify. See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). Furthermore, the Appellant has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development. See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities. 38 U.S.C. §5103A (c)(2). All records pertaining to the condition at issue are presumptively relevant. See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information. Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)).

With regard to the duty to assist, the Veteran's pertinent post-service treatment records, including private treatment records, have been secured. VA also obtained multiple examinations during the course of the appeal. Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining relevant records and a VA examination, has been met. 38 C.F.R. § 3.159(c)(4) (2017).

III. Increased Rating- Bilateral Hearing Loss

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities. 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2017). Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2017).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Fenderson v. West, 12 Vet. App. 119 (1999).

Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing. Lendenman v. Principi, 3 Vet. App. 345 (1992). The rating schedule establishes auditory hearing acuity levels based on average puretone thresholds and speech discrimination. 38 C.F.R. § 4.85 (2017).

Initially, the Board notes that the rating criteria for evaluating hearing loss have undergone a number of revisions prior to and during the period on appeal, which began May 13, 1948. Below, the substantive changes to the rating criteria for each revision during this time are discussed in further detail. There is no indication that any of the revised criteria are intended to have retroactive effect, and accordingly, the claim should be evaluated according to each set of revised criteria beginning only on the effective date of those new criteria. See VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).

Historically, the rating criteria for the evaluation of bilateral hearing loss are set forth under the 1945 VA Schedule for Rating Disabilities, as well as the provisions of Extension 8 to the 1945 rating schedule, effective on February 27, 1952. The 1945 criteria originally provided that hearing loss was to be evaluated in terms of the number of feet at which ordinary conversational voice was heard. Under the February 1952 revision, a new system was implemented whereby either the results of controlled speech reception testing, or puretone audiometry, were to be used in evaluating hearing loss. Such examinations were intended to replace the former conversational voice test wherever practicable. Controlled speech reception examinations involved, for each ear separately, measurements of the threshold of intensity in terms of speech reception decibel loss, and the percentage of word discrimination. Puretone audiometry compared the average decibel loss in each ear at three frequencies: 500, 1000, and 2000 Hertz (Hz). The rating schedule then established six levels of auditory acuity, from Level A, for lesser degrees of hearing impairment, through Level F, for greater degrees of hearing impairment. After determining the designated level of auditory acuity in each ear (based on either controlled speech reception test results or puretone audiometry), those levels were combined to arrive at an overall evaluation for bilateral hearing loss. 

The criteria for the evaluation of hearing loss were again revised, effective March 23, 1956, with the issuance of Extension 8-B. This amendment retained the use of controlled speech reception tests and puretone audiometry as the methods for measurement of auditory acuity, and clarified that the results of conversational voice testing would not be utilized for rating purposes except in unusual cases where no other data was available. A chart for purposes of determining an overall evaluation if speech reception decibel loss and word discrimination scores were utilized (Table I) was added to the rating criteria. A previously-existing chart for determining an overall evaluation where puretone audiometry was used (Table II) was updated to reflect revised levels of impairment corresponding to each available percentage rating. [The Board points out that the 1945 VA rating schedule was also amended by Extension 8-A, dated October 27, 1952 (consideration of bone-conduction retention in some circumstances for audiometric testing), and extension 8-C, dated June 22, 1956 (renumbering of diagnostic codes pertaining to hearing loss), although these particular amendments do not substantively affect the consideration of the present claim.] All of these provisions were later incorporated into VA regulations, effective May 22, 1964, through December 17, 1987. See 38 C.F.R. § 4.85-4.87a, Diagnostic Codes 6277 to 6297 (1965). 

Effective December 18, 1987, the relevant regulations were again amended such that evaluations of defective hearing ranging from noncompensable to 100 percent based on organic impairment of hearing acuity were to be measured by the results of speech discrimination tests, together with the average hearing threshold levels as measured by puretone audiometry tests at 1000, 2000, 3000, and 4000 Hz. To evaluate the degree of disability for service-connected hearing loss, the rating schedule established eleven (11) auditory acuity levels, designated from level I for essentially normal acuity through level XI for profound deafness. 38 C.F.R. §4.85. These rating criteria were again revised, effective June 10, 1999. However, the substantive provisions under the more recent criteria have not significantly changed. See 38 C.F.R. §§ 4.85 and 4.87 (1998).

Prior to September 5, 2000

The Board notes that in a previous October 2013 Board decision, it was determined based on clear and unmistakable evidence that the proper effective date for the grant of service connection for the Veteran's bilateral hearing loss disability was May 13, 1948. A November 2013 rating decision effectuated the Board's determination of the May 13, 1948 effective date and assigned a noncompensable rating from May 13, 1948 to June 9, 2007; an 80 percent rating from June 9, 2007 to July 30, 2009; and a 100 percent rating thereafter for bilateral hearing loss.  

Under the regulatory scheme in effect as of May 13, 1948, disability ratings were assigned in accordance with the Schedule for Rating Disabilities, 1945 Edition. The 1945 Schedule, at Diagnostic Codes 6250 through 6258, provided that impairment of auditory acuity was to be assessed by reference to hearing at a specified distance. A noncompensable disability evaluation was appropriate when hearing was possible to 5, 10 or 15 feet in one ear, and to 15 feet (Diagnostic Code 6257) or 20 feet (Diagnostic Code 6258) in the other ear. A 10 percent disability rating was appropriate when there was an absence of air and bone conduction in one ear, and hearing was possible to 15 or 20 feet in the other ear (Diagnostic Codes 6252 and 6253, respectively); when there was bone conduction in one ear, and hearing was possible to 15 or 20 feet in the other ear (Diagnostic Codes 6255 and 6256, respectively); when hearing was possible to 1 or 2 feet in one ear, and hearing was possible to 15 feet (Diagnostic Code 6257) or 20 feet (Diagnostic Code 6258) in the other ear; or when hearing was possible to 5 or 10 feet in one ear, and hearing was possible to 10 feet in the other ear (Diagnostic Code 6257). 

The report of the Veteran's separation medical examination, dated in December 1945, shows that his hearing was recorded as 15/15, bilaterally, for whispered voice test. The Board notes that this is the only medical evidence identifying hearing thresholds as measured by feet that is contemporaneous with the May 1948 effective date of service connection for bilateral hearing loss. This report clearly shows that the Veteran's degree of hearing impairment, as would be measured for VA rating purposes, was, as of May 1948, noncompensable. 

Additionally of record is a November 1975 VA examination report that diagnosed the Veteran with moderate hearing loss, but no audiometric findings were provided, nor does it indicate that an audiogram was taken.  The November 1975 examination likewise does not provide a basis for finding that a compensable disability evaluation was warranted as of that date. The rating criteria that were in effect in 1975 required audiometric findings or the Veteran's hearing acuity in conversation measured in distance. Unfortunately the 1975 VA examination did not provide for utilization of audiometric testing or hearing level in terms hearing distance in feet as a method by which the degree of service-connected hearing impairment could be evaluated. Therefore, a compensable rating prior to September 5, 2000 is not warranted as during this period as there were simply no audiometric findings or estimate of the Veteran's conversation hearing in feet in the record. 

September 5, 2000 to January 9, 2007

The Board notes that the appellant has submitted private audiological records consisting of Miracle Ear testings and visits dated September 2000 to July 2006. Included in these records is a private audiological examination report from Miracle Ear conducted on September 5, 2000. This examination shows pure tone thresholds, in decibels, as follows:


HERTZ

1000
2000
3000
4000
AVG
RIGHT
65
85
95
95
85
LEFT
60
70
---
75
68.33

Although the records are not clear as to whether speech discrimination testing was conducted using Maryland CNC tests, the Board finds that the absence of such testing is not fatal to the evidence from the private audiogram. In that connection, the Board notes that the criteria of 38 C.F.R. § 4.86 (a) are met for both ears at the time of the September 5, 2000, private audiogram, as audiological test results showed pure tone thresholds of 55 decibels or higher at each of the tested frequencies of 1000, 2000, 3000 and 4000, with each ear evaluated separately. As such, an exceptional level of hearing loss was shown in in both ears in September 2000. 38 C.F.R. § 4.86 (a) stipulates that the rating will be determined by the Roman numeral designation for hearing impairment from either Table IV or Table VIA, whichever results in the higher numeral, with each ear evaluated separately. Although, as noted above, speech discrimination testing is not available in the September 2000 audiogram report, under Table VIA, the September 2000 audiological test results correspond to Level VIII for the right ear, with the left ear corresponding to Level V. Using Level VIII for the right ear and Level V for the left ear results in a disability rating of 30 percent under Table VIA. 38 C.F.R. § 4.85. There are no other audiometric readings of record during the period in question.

The audiometric results of the examination thus establish that the Veteran's hearing loss warrants a rating of 30 percent, but no greater, from September 5, 2000, to January 9, 2007 under the schedular criteria. 

January 9, 2007 to July 30, 2009

From January 9, 2007 to July 30, 2009, the Veteran's bilateral hearing loss was assessed at an 80 percent rating under the more recent rating criteria.

An April 2007 private audio examination report shows pure tone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
AVG
RIGHT
65
90
115
110
95
LEFT
65
70
80
85
75

Speech audiometry using the Maryland CNC word test  revealed speech recognition ability of 32 percent in the right ear and 40 percent in the left ear. 

Analyzing the results of the April 2007 evaluation, with mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results, the Veteran's average hearing loss of 95 decibels in the right ear, 75 decibels of hearing loss in the left ear, together with hearing discrimination scores of 32 percent in the right ear and 40 percent in the left ear, results in Level XI impairment in the right ear and Level IX in the left ear under Table VI. A Level XI impairment in the right ear combined with Level IX impairment in the left results in an 80 percent rating. 

The Board has considered whether "exceptional patterns of hearing impairment" are indicated in this case. The criteria of 38 C.F.R. § 4.86 (b) are not met, however, as neither the right or left ear displayed pure tone thresholds of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, with each ear evaluated separately, during any examination. The criteria of 38 C.F.R. § 4.86 (a) are met for both ears in April 2007, when audiological test results showed pure tone thresholds of 55 decibels or higher at each of the frequencies of 1000, 2000, 3000 and 4000, with each ear evaluated separately. As such, an exceptional level of hearing loss was shown in in both ears in April 2007. 38 C.F.R. § 4.86 (a) stipulates that the rating will be determined by the Roman numeral designation for hearing impairment from either Table IV or Table VIA, whichever results in the higher numeral, with each ear evaluated separately. Under Table VIA, the April 2007 audiological test results correspond to a Level VI for the left ear; the right ear remains Level IX. Using Level VI for the left ear and Level IX for the right ear, the applicable percentage rating would only be 40 percent under Table VII. 38 C.F.R. § 4.85. As such, application of Table VI is more advantageous to the Veteran as it results in the current 80 percent for the applicable appeal period. 

There is no indication that the speech discrimination test is not appropriate, and no examiner has certified that speech discrimination testing is not appropriate, so the use of Table VIA, used to evaluate hearing impairment based only on pure tone threshold averages, is not applicable. 38 C.F.R. § 4.85 (2017). 

The audiometric results of the examination disclose that the Veteran's hearing loss warrants a rating of 80 percent but no greater under the schedular criteria. The evidence is not in equipoise to warrant a higher evaluation. Thus, for the period from January 9, 2007 to July 30, 2009, the Appellant's claim is denied. 38 U.S.C. § 5107(b) (2012). 


ORDER

Entitlement to a 10 percent evaluation based on multiple noncompensable service-connected disabilities prior to January 9, 2007 under 38 C.F.R. § 3.324 is dismissed.

Entitlement to an initial compensable disability rating prior to September 5, 2000 for bilateral hearing loss is denied.

Entitlement to a disability rating of 30 percent from September 5, 2000 to January 9, 2007 for bilateral hearing loss is granted.

Entitlement to disability rating in excess of 80 percent from January 9, 2007 to July 30, 2009 for bilateral hearing loss is denied.



____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


